                  Case 3:19-mj-71565-MAG Document 1 Filed 09/24/19 Page 1 of 23

AO 91 (Rev. 11/11) Criminal Complaint


                                     United States District Court
                                                                                                              F
                                                                 for the

                                                    Northern District of California
                                                                                                          SEP 24 2319
                  United States of America                                                         CLPr-,K,       Di.Sr;-i{.TppiiiPT
                                V.
                                                                                                 NOHfH DISTRICT OF CALIFORNIA
                                                                           Case No.

        XUEHUA PENG, a/k/a EDWARD PENG,                                                         3"19 71565

                          Defendant(s)


                                                  CRIMINAL COMPLAINT

         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s)of               June 13, 2015 to July2, 2018       in the county of             San Mateo                  in the

     Northern          District of            California        , the defendant(s) violated:

            Code Section                                                      Offense Description

18U.S.C.§951                                     Acting as an Agent of a Foreign Government Without Notice to Attorney
                                                 General of the United States




         This criminal complaint is based on these facts:


See Affidavit, Attachments, and Exhibits.




         Sf Continued on the attached sheet.


                                                                                               Complainant's signature

                                                                                       Spiro Fokas, Special Agent, FBI
                                                                                                Printed name and title


Sworn to before me and signed in my presence.

                                                                                                                          \
Date:
            a
                  11        U
                                                                                                  Judge's signature

City and state:                  San Francisco, California                      Joseph C. Spero, Chief U.S. Magistrate Judge
                                                                                               Printed name and title
Case 3:19-mj-71565-MAG Document 1 Filed 09/24/19 Page 2 of 23
Case 3:19-mj-71565-MAG Document 1 Filed 09/24/19 Page 3 of 23
Case 3:19-mj-71565-MAG Document 1 Filed 09/24/19 Page 4 of 23
Case 3:19-mj-71565-MAG Document 1 Filed 09/24/19 Page 5 of 23
Case 3:19-mj-71565-MAG Document 1 Filed 09/24/19 Page 6 of 23
Case 3:19-mj-71565-MAG Document 1 Filed 09/24/19 Page 7 of 23
Case 3:19-mj-71565-MAG Document 1 Filed 09/24/19 Page 8 of 23
Case 3:19-mj-71565-MAG Document 1 Filed 09/24/19 Page 9 of 23
Case 3:19-mj-71565-MAG Document 1 Filed 09/24/19 Page 10 of 23
Case 3:19-mj-71565-MAG Document 1 Filed 09/24/19 Page 11 of 23
Case 3:19-mj-71565-MAG Document 1 Filed 09/24/19 Page 12 of 23
Case 3:19-mj-71565-MAG Document 1 Filed 09/24/19 Page 13 of 23
Case 3:19-mj-71565-MAG Document 1 Filed 09/24/19 Page 14 of 23
Case 3:19-mj-71565-MAG Document 1 Filed 09/24/19 Page 15 of 23
Case 3:19-mj-71565-MAG Document 1 Filed 09/24/19 Page 16 of 23
Case 3:19-mj-71565-MAG Document 1 Filed 09/24/19 Page 17 of 23
Case 3:19-mj-71565-MAG Document 1 Filed 09/24/19 Page 18 of 23
Case 3:19-mj-71565-MAG Document 1 Filed 09/24/19 Page 19 of 23
Case 3:19-mj-71565-MAG Document 1 Filed 09/24/19 Page 20 of 23
Case 3:19-mj-71565-MAG Document 1 Filed 09/24/19 Page 21 of 23
Case 3:19-mj-71565-MAG Document 1 Filed 09/24/19 Page 22 of 23
Case 3:19-mj-71565-MAG Document 1 Filed 09/24/19 Page 23 of 23
